Citation Nr: 1455467	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Service connection for posttraumatic stress disorder (PTSD) 

2.  Service connection for a skin disorder. 

3.  Service connection for pes planus (claimed as flat feet). 

4.  Entitlement to a higher initial rating (or evaluation) in excess of 50 percent for anxiety and bipolar mood disorder (BMD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1969 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2013 and March 2014, the Board remanded the case to the AOJ for additional development, to include obtaining service personnel records, Social Security Administration (SSA) records, and VA treatment records, and to afford the Veteran VA examinations with respect to all the issues on appeal.  The Board concludes that the AOJ substantially complied with the February 2013 and March 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The March 2014 Board decision also granted service connection for anxiety and BMD.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of entitlement to a higher initial rating in excess of 50 percent anxiety and BMD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. The Veteran has current disabilities of PTSD, seborrheic dermatitis, moles (nevi), seborrheic keratosis, xerosis, lentigo, and pes planus. 

2. An in-service stressor sufficient to cause PTSD has not been verified or corroborated.  

3. The Veteran was seen for pityriasis rosea and immersion foot in service; however, skin symptoms related to these diagnoses were not chronic in service.

4. The current skin disorders did not have their onset in service, nor are they otherwise etiologically related to service.

5. The Veteran was assessed with flat feet (pes planus) during service, so pes planus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in May 2008, November 2008, and December 2008, prior to the initial AOJ adjudication in the February 2009 rating decision.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims for service connection on appeal, to include service connection for PTSD as due to personal trauma, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, and lay statements by the Veteran and others in support of his claims.  The record contains a formal finding of lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  VA also attempted to verify the Veteran's stressors through the US Army Crime Records Center (ACRC) and the Joint Services Records Research Center (JSRRC).  A June 2013 ACRC response and an August 2013 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that there were no records of the claimed stressors or incidents.  Moreover, an August 2013 VA memorandum shows a formal finding of unavailability of SSA records based on a February 2013 response from SSA; VA found that all efforts to obtain these records were exhausted and that future attempts are futile.  See Id.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination in November 2013 in connection with the claim for service connection for PTSD.  The November 2013 VA examiner did not provide a DSM-V diagnosis of PTSD and, therefore, did not provide an opinion as to the etiology of PTSD; however, the November 2013 VA examiner did not take into account multiple VA treatment records showing a DSM-IV diagnosis of PTSD.  The Board, however, finds that a VA nexus opinion is not necessary with respect to the claim for service connection for PTSD.  As discussed below, the Board finds that an in-service PTSD stressor has not been verified or corroborated.  As such, a new VA examination or opinion is not necessary for disposition of the claim for service connection for PTSD because there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion which purported to provide a nexus between the Veteran's PTSD and an in-service stressor would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

With respect to the claim for service connection for a skin disorder, upon remand by the Board in February 2013, the Veteran was afforded a VA examination in November 2013.  The Board finds that the AOJ substantially complied with the February 2013 Board remand directive to provide the above-referenced examination and that this examination is adequate for the purpose of deciding service connection for a skin disorder.  The examination report contains all the findings needed to decide the claim for service connection for a skin disorder, including the Veteran's history and a rationale for the opinions given.  See Stegall; see generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board has considered the Veteran's contention during the November 2013 VA examination and December 2013 statement that he believed the current skin condition is a direct result of being held in a gas chamber with a faulty gas mask, and when his uniform shirt came out of his pants while in the gas chamber; however, the Board finds that a new VA opinion is unnecessary with respect to the relationship between the current skin disorders and the claimed in-service gas exposure because the November 2013 VA examiner noted and considered the claimed gas exposure, and opined that the current skin disorders are not related to service.  Moreover the Veteran did not state what kind of gas he may have been exposed to, and how such exposure may have resulted in the current skin disorders.  Service personnel records do not show any exposure to any kind of gas; therefore, the Veteran's statements regarding exposure to gas during service are not corroborated by any evidence of record.  See 
38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

As explained in more detail below, the Board finds that the Veteran is not credible with respect to assertions of exposure to gas in service.  Even if the Board accepts the Veteran's story of non-mustard gas exposure, there is no evidence of record that the current skin disorders, which were diagnosed many years after service separation, "may be associated" with the claimed in-service gas exposure.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (holding that, absent some evidence indicating a link or association between a disease or disability subject to service connection and service, a medical examination addressing the secondary service connection theories, in the context of no evidence suggestive of such association, is not warranted); Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

As explained in more detail below, the Board finds that the Veteran is not competent to relate the current complex skin diagnoses to the claimed in-service gas exposure.  In this case, there is no medical evidence suggesting a relationship between a skin disorder and the claimed in-service gas exposure and the Veteran has not offered any theory as to the nature of such relationship or association.  As such, the only evidence of record with respect to a relationship between a skin disorder and the claimed in-service gas exposure is the Veteran's conclusory generalized statement.  Therefore, a new VA opinion addressing the relationship between the current skin disorders and the claimed in-service gas exposure is not necessary to fulfill the duty to assist.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

PTSD, seborrheic dermatitis, seborrheic keratosis, xerosis, and moles (nevi) are not considered "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply to the claims for service connection for PTSD and a skin disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for PTSD

The Veteran contends that he has PTSD as a result of military service.  The Veteran's claimed stressors will be discussed in further details below.  

After a review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a current PTSD diagnosis consistent with DSM-IV.  While the November 2013 VA examination report indicates that the Veteran does not have a current PTSD diagnosis consistent with DSM-IV, multiple VA treatment records show an Axis I diagnosis of PTSD.  See January 2012 VA psychiatry note; March 2012 VA psychology note; July 2012 VA psychiatry note.  Resolving reasonable double in favor of the Veteran on this question, the Board finds that the Veteran has a current PTSD diagnosis consistent with DSM-IV.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that PTSD had its onset, so was incurred, in service.  Service treatment records contain no complaints, diagnoses, or treatment indicative of PTSD or rape in service.  Moreover, the May 1975 service separation examination shows a normal psychiatric evaluation, and the concurrent report of medical history, completed by the Veteran, showed that the Veteran denied depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, frequent or terrifying nightmares, and loss of memory or amnesia, while noting other problems such as foot trouble and skin disease.  Accordingly, the Board finds that the weight of lay and medical evidence of record establishes that there was no in-service occurrence of PTSD or even symptoms of PTSD.

Based on all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a PTSD stressor has been verified or corroborated.  In this regard, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressors are not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressors and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 394.  

VA treatment records show that, while the Veteran suffered from post-service street violence in May 2001 (see VA emergency department record) as well as had several family and financial struggles, he did not mention any military stressors in therapy until he filed the claim for service connection for PTSD in April 2008.  He did state in a June 2003 VA psychiatry record that he had thoughts of "a couple guys" who died in a training exercise.  However, he did not provide any details in this regard.  Moreover, a June 2006 VA psychiatric record states that in a Military Sexual Trauma (MST) Screen, the Veteran denied experiencing MST in the past.

When the Veteran initially filed the claim for service connection for PTSD, the initial stressor statement in April 2008 referenced events that are not truly stressors.  Specifically, the Veteran stated that he should have received twice the enlistment bonus; he should have been promoted; his civilian job at the post office was not available when he left service; he cried at Vietnam War movies; and he felt ill but was forced to deploy anyway.  Under DSM-IV, a PTSD stressor is a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and the person's response involved intense fear, helplessness, or horror.  Therefore, the events referenced in the April 2008 stressor statement are not considered stressors under DSM-IV.  In May 2008, one month after filing the claim for service connection for PTSD, the Veteran reported to a VA psychiatry appointment and asserted that he might have PTSD because, although he was not in combat, he did not get a full enlistment bonus; his brother was murdered while he was in service and he did not get to go to the funeral; and he was an Army boxer.  A PTSD screen was negative in May 2008.

In June 2008, the Veteran was given an evaluation through the VA PTSD Clinical Team (PCT), and reported for the first time that another soldier attempted to rape him while he was in Fort Jackson, South Carolina.  The Veteran later clarified that this was during basic training in October 1969.  He advanced that the soldier was a superior, who woke him in the middle of the night and took him into the bathroom.  The Veteran stated that the man demanded to perform oral sex on the Veteran, and that the Veteran then attacked him physically and did not have any sexual contact.  The Veteran indicated that he never reported the incident. 

The June 2008 VA social worker found that the Veteran was confronted with other significant traumatic stressors including being attacked by another soldier with a knife during jungle training, seeing a soldier fall 90 feet while repelling, and seeing a sergeant drown.  Again, the stressors presented to the social worker had not previously been mentioned by the Veteran when he filed the claim with VA and submitted his initial stressor statements in April 2008.  Based on this information and the Veteran s symptoms, the June 2008 social worker determined the Veteran had BMD, and did not meet the criteria for PTSD.  Later that month, the Veteran showed up unscheduled to talk to his psychiatrist.  He indicated that he "did not like that PCT person" and wanted to see another caregiver.  The June 2008 psychiatrist noted the Veteran did not meet the criteria for PTSD.  

With respect to the alleged stressor involving MST, the Board finds the Veteran competent to report what happened in service, but that he is not credible with respect to assertions of MST.  See 38 C F R § 3 159( a)(2); Caluza v Brown, 7 Vet App 498, 511 (1995).  As stated above, in a June 2006 VA MST screen, the Veteran denied experiencing MST in the past.  In a February 2009 statement, the Veteran indicated that he told two people about the alleged sexual assault while in service.  Inconsistent with these reports, the Veteran stated on multiple other occasions that he had MST and indicated several times that he told no one about the MST incident in part due to fear of reprisal.  See July 2007 VA treatment record; June 2008 VA social work record; July 2008 VA psychiatry record; April 2009 VA psychiatry record.  

While the Veteran's representative noted in the September 2012 Informal Hearing Presentation (IHP) that there were sexually transmitted diseases (STDs) in service, the Veteran did not actually allege he had sexual contact and, as the representative acknowledged, the dates of treatment for such STDs are not congruous with the timing of the claimed attempted sexual assault.  Given all these inconsistencies with other, specific reports by the Veteran denying MST and denying that he told anyone of MST, the Board finds the Veteran's assertions with respect to the occurrence of MST in service not to be credible.  

Consistent with the finding of nonoccurrence of MST in service, the record shows no other personal assault factors including behavioral change indicators such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  In fact, the Veteran received average to above-average evaluations throughout military service, and the record shows no substance abuse, episodes of depression, panic attacks, or anxiety during service.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain MST during service.
  
Regarding an incident where another soldier is reported to have been run over by an armored personnel carrier (APC) track, the Veteran stated in a July 2008 VA treatment record that he only heard about this incident and did not witness it or otherwise have first-hand knowledge regarding the incident.  

The Veteran reported multiple times about an incident where he was threatened or attacked by a bayonet or a knife and that his commanding officer stepped in before any harm was done.  See June 2008 VA social work evaluation; July 2008 VA psychiatry note; July 2008 stressor statement; February 2009 Veteran statement.  The Veteran stated in July 2008 that this incident took place in July 1973; however, there is no record in the Veteran's service personnel record of such altercation, and the Veteran received a positive review in December 1973.  This event could not be verified, and the Veteran did not initially report this incident on the original April 2008 stressor statement, but added it later during the claim for compensation.  Accordingly, the Board finds that this PTSD stressor has not been verified or corroborated.

Other alleged stressors include seeing a soldier fall while repelling and seeing a sergeant drown while in the Panama Canal Zone (PCZ).  In the March 2010 VA Form 9, the Veteran clarified that he was unsure whether the soldier died from repelling and in a June 2008 statement, the Veteran stated he did not witness the drowned body resurface.  In the July 2008 stressor statement, the Veteran stated that both incidents took place between January 1974 and February 1975 while in the PCZ.  According to the record of the Veteran's assignments, the Veteran was stationed in Fort Hood in November 1974 and his Form DD 214 indicates that he also separated from Fort Hood in July 1975.  In a February 2013 statement, the Veteran reported that the incident regarding a soldier falling off a cliff took place in March, April, or May of 1970, or May or June of 1973.  In the same statement, the Veteran stated that he witnessed the drowning of a sergeant in Schoffield Barracks in January 1970 to July 1971.  

A June 2013 response by the ACRC noted that no records were found with respect to the claimed sergeant drowning or the man falling off a cliff incidents.  An August 2013 response by DPRIS made a similar finding.  Finally, in an October 2013 VA formal finding of lack of information required to corroborate stressors associated with the claim for service connection PTSD, the October 2013 VA memorandum stated that the ACRC, JSRRC, and National Personnel Records Center have all failed to verify the Veteran's stressors and noted that the inconsistent reports by the Veteran show him to be a poor historian.  The October 2013 VA memorandum further stated that despite the inconsistencies, the AOJ, using the information provided, made several attempts to verify the Veteran's stressors, but was unable to verify them.  Finally, the AOJ determined in October 2013 that the Veteran's alleged stressors have not been verified and deemed additional attempts to verify the alleged stressors to be futile.  Accordingly, given all these inconsistencies, the Board finds that the weight of the evidence establishes that the Veteran is not credible with respect to the above-referenced in-service stressors.

The Board previously found that several of the other claimed stressors are not verifiable or are not stressors, such as the Veteran's report of crying at Vietnam movies and feeling guilty about not going to Vietnam, as such reports do not involve any threat of death or serious bodily injury.  The contention that the Veteran did not have a job at the postal service after service does not constitute an-in service stressor as it does not facially involve any threat of death or serious bodily injury.  See 38 C.F.R. § 4.125 (incorporating DSM-IV criteria for diagnosing PTSD). Moreover, the fact that the Veteran's brother was shot during service is verified as having happened in service and that the Veteran learned of it, but this was not witnessed by the Veteran.  In any event, the claimed stressor in this regard appears to relate not to the death itself, but rather to the fact that the military did not enable the Veteran to attend the funeral.  Even on this point, it is observed that in some statements the Veteran expressed his uncertainty as to whether he attended the funeral.  The Board previously found such assertion not credible and that no additional development was necessary in this regard.  See February 2013 Board decision. 

Based on the foregoing, the Board finds that the weight of all the lay and medical evidence demonstrates that the Veteran did not participate in combat with the enemy during service and that the claimed noncombat in-service stressors have not been verified or corroborated by service records or other credible supporting evidence.  As the preponderance of the evidence is against the claim for service connection for PTSD, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

This decision is not financially prejudicial to the Veteran because he is already service connected for anxiety and BMD, and all his psychiatric symptoms are already rated pursuant to the General The General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2014) (providing that all psychiatric symptoms and social and occupational impairment are to be rated together under the General Rating Formula for Mental Disorders).  Therefore, a grant of service connection for PTSD would not result in additional compensation for the Veteran because it would not result in a separate rating for PTSD symptoms and impairment alone.  See 
38 C.F.R. § 4.14 (2014) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability). 

Service Connection for a Skin Disorder

The Veteran contends that service connection is warranted for a skin disorder because he had treatment for a skin condition during service, that he had symptoms of a skin disorder since service, and that a skin disorder is directly related to service.  See December 2008 VA Form 21-4138; February 2009 Notice of Disagreement (NOD); October 2014 IHP.  Alternatively, the Veteran states that he believes the current skin disorder is a direct result of being exposed to gas during service.  See November 2013 VA examination report; December 2013 Veteran statement.

The Board finds that the Veteran has current skin disorders, including seborrheic dermatitis, moles (nevi), seborrheic keratosis, xerosis, and lentigo.  The first two diagnoses were provided by the November 2013 VA examiner after physical examination of the Veteran's skin.  A November 2013 VA dermatology consultation report shows diagnoses of seborrheic dermatitis, seborrheic keratosis, and xerosis.  A December 2013 VA treatment record shows a diagnosis of lentigo. 

The Board next finds that the Veteran had a skin disorder in service, but the weight of the lay and medical evidence of record demonstrates that such disorder was not chronic during service.  Service treatment records show that in September 1970 the Veteran was seen for rash on the right arm and was treated with lotion.  In June 1971, the Veteran was seen for profuse pruritic eruption over the entire trunk and groin, and scaly spots on the ankle with a provisional diagnosis of acute dermatitis with a final diagnosis of pityriasis rosea.  The November 2013 VA examiner concluded that the June 1971 pityriasis rosea had resolved prior to service separation.  In October 1971, the Veteran was seen for immersion foot.  Service treatment records after October 1971 show no complaints, treatment, or diagnosis related to a skin disorder, to include pityriasis rosea and immersion foot.  The May 1975 service separation examination report shows a normal clinical examination of the skin and feet.  The Veteran also reported a history of skin disease on the May 1975 report of medical history, although additional explanation was not provided and the Veteran did not indicate that he still had skin disease at that time.  For these reasons, the Board finds that the evidence supports a finding that the Veteran had a skin disorder in service, but the weight of the evidence demonstrates that such skin disorder resolved before service separation, and was not chronic during service. 

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the current skin disorders are related to service.  The November 2013 VA examiner opined that it is less likely than not that the Veteran's current skin disorders were incurred in service or a result of the in-service skin diseases.  In reaching this conclusion, the VA examiner explained that while the Veteran currently has several skin disorders, none of them are related to either pityriasis rosea or immersion foot, that is the current disorders are different from the disorders diagnosed during service.  Also, as explained above, the VA examiner also found that pityriasis rosea resolved during service.  

Moreover, in a November 2013 VA treatment note, which provided the skin diagnoses of seborrheic keratosis, xerosis, and seborrheic dermatitis, the VA dermatologist explained to the Veteran that seborrheic keratosis occurs due to genetics and maturity, and is very common in nearly everyone in the population/world.  The November 2013 VA dermatologist also explained that xerosis, which the dermatologist indicated was the same as dry skin, is a very common skin condition, especially in the elderly and that it must be counteracted with daily moisturizer use.  The November 2013 VA dermatologist also explained that seborrheic dermatitis, which the dermatologist indicated was the same as dandruff, is also related to genetics, as well as the way the skin functions, and that almost everyone gets seborrheic dermatitis if they do not bathe frequently enough.  Finally, a December 2013 VA dermatology note showed that the Veteran had a biopsy of a black patch on the left forearm.  The December 2013 VA dermatologist diagnosed solar lentigo, which is a benign, discrete, hyperpigmented macute on chronically sun-exposed skin such as the backs of the hands or the forehead, usually seen in elderly adults.  See Dorland's Illustrated Medical Dictionary, 1022 (32nd ed. 2012).  As the evidence does not demonstrate that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the current skin disorders, the November 2013 VA medical opinion and the November 2013 and December 2013 VA dermatology notes constitute the only probative evidence in the record regarding the etiology of the current skin disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

The Board has considered the Veteran's alternative contention that he was exposed to gas in service, which he believes resulted in the current skin disorder.  However, the Board finds that the Veteran is not credible with respect to the claimed gas exposure because the Veteran first mentioned the story about being exposed to gas very late into the appeal (during the November 2013 VA examination and December 2013 statement), after multiple denials of service connection in the February 2009 rating decision, the March 2010 statement of the case, and multiple supplemental statements of the case based on the claimed in-service onset.  Moreover, even if the Board accepts the Veteran's contention of in-service exposure to gas, the Board finds that, while the Veteran is competent to describe the presence of rash, he is not competent to relate the current skin disorders to such exposure, because this requires specialized medical knowledge or experience with respect to diagnosing and providing the etiology of skin disorders that may be related to specific types of gas exposure.  Moreover, the November 2013 VA examiner noted the claimed gas exposure in the Veteran's history section, which indicates that the November 2013 VA examiner actually considered the Veteran's assertion before providing a negative nexus opinion to service.
 
After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has had symptoms of a skin disorder since service.  The Board finds that the Veteran is competent to describe the presence of rash or any other symptom of a skin disorder since service; however, the Veteran is not competent to diagnose the reported rash since service because such diagnosis and the cause of the current Veteran's skin disorders involves a complex medical question as it deals with the various types of skin disorders that may have similar manifestations, and disorders of such complex disease processes is diagnosed primarily on clinical findings and physiological testing.  Moreover, the medical evidence of record indicates that the first post-service evidence of a skin disorder was in a May 2008 VA primary care treatment note, which showed that the Veteran reported lumps on the skin only for one year.  The first-post service evidence of a skin disorder was in May 2007, which is approximately 32 years after service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The May 2008 assertion of presence of skin lumps for one year is more probative than the Veteran's later assertion during the appeal period that he has had a skin disorder since service because an individual is more likely to report accurate history during a medical consultation in order to obtain the best medical care possible for the symptoms or disorders complained of.  

Based on the foregoing, the Board finds that the weight of all the lay and medical evidence demonstrates that the current skin disorders did not have their onset during service, nor are they otherwise related to active service.  Because the preponderance of the evidence is against the claim for a skin disorder, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Pes Planus

The Veteran contends that service connection for flat feet is warranted for pes planus, or flat feet, because it started in service.  Specifically, he asserted that he had treatment for flat feet during active service and continues to have the same problem now.  See December 2008 VA Form 21-4138.  Alternatively, the Veteran stated that flat feet was made worse by long marches, hiking, and long runs, and that he should not have been drafted into the military with flat feet.  See April 2009 Veteran statement.  The Veteran advanced that flat feet was a disqualifying condition when he was drafted, but that he was drafted and forced to do marches as part of training.  See March 2010 Veteran statement.  

The Board finds that Veteran has a current disability of pes planus.  The November 2013 VA examination report shows a diagnosis of pes planus.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current pes planus began in service, that is, whether pes planus was directly "incurred in" service.  Preliminarily, the Board notes that the September 1969 enlistment examination revealed a normal clinical evaluation of the feet.  The evidence weighing in favor of finding in-service onset of pes planus includes the Veteran's statements relating to in-service treatment for foot problems and having the same foot problems now.  The Veteran is competent to report the presence symptoms of foot pain in service, as well as the presence of such symptoms since service discharge.  Layno at 465; Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (holding that claimant's statements regarding foot pain and the observable flatness of his feet were competent); see also Jandreau at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  Moreover, a September 1972 service treatment record shows that the Veteran complained of foot pain and was assessed with flat feet and arch strain.  Finally, the May 1975 service separation report of medical history shows that the Veteran reported foot trouble.

The evidence weighing against a finding of service onset of a pes planus includes the Veteran's current assertions that he was told of flat feet during the service induction examination, and that he should not have been drafted to service with flat feet.  However, the September 1969 enlistment examination shows a normal evaluation of the feet, and the concurrent report of medical history shows that the Veteran denied foot problems.  The Board finds that the Veteran's more contemporaneous statements and clinical findings of normal feet at service induction are more probative than the current assertions of possibly having flat feet at service entrance.  Another factor that weighs against finding of in-service onset of pes planus includes that, following service separation in July 1975, the evidence of record shows no complaints, diagnosis, or treatment for a foot condition until the current appeal period.  The absence of post-service findings, diagnosis, or treatment for a long period of time after service is one factor that tends to weigh against a finding of pes planus symptoms after service separation.  See Buchanan, 451 F.3d at 1331; Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Finally, the May 1975 service separation examination report shows a normal evaluation of the feet.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current pes planus began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the August 2012 VA examination report provides a negative nexus opinion as to the relationship between the current pes planus and active service; however, because the evidence shows that pes planus began during service, so was incurred in service (see 38 C.F.R. § 3.303(d)), such medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of symptoms of pes planus that were later diagnosed rather than on a relationship (or nexus) between the current pes planus and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for pes planus is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for PTSD is denied. 

Service connection for a skin disorder is denied. 

Service connection for pes planus is granted.



REMAND

Initial Rating for Anxiety and BMD

An August 2014 rating decision implemented the March 2014 Board grant of service connection for anxiety and BMD, initially assigning a 50 percent disability rating.  In a September 2014 NOD, the Veteran appealed the initial rating assigned for anxiety and BMD.  See September 2014 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect to the issue of entitlement to an initial disability rating in excess of 50 percent for the service-connected anxiety and BMD is to give the AOJ an opportunity to issue a statement of the case. Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.

Accordingly, the issue of entitlement to an initial disability rating in excess of 50 percent for anxiety and BMD is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to an initial disability rating in excess of 50 percent for the service-connected anxiety and BMD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


